Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 1 of 14 PageID# 104
                                                                    IKinPFNCOUHT

                                                                                           NOV I a 2018
                     IN THE UNITED STATES DISTRICT COURT FOR THE cLihK.u^ disihiui uoU'rt
                               EASTERN DISTRICT OF VIRGINIA                                 NORFOLK,

                                           Norfolk Division

  UNITED STATES OF AMERICA
                                               )
                                                       Criminal No. 2:18-cr-147
                                               )
  CHRISTOPHER ALLEN BARDALL,

                 Defendant.


                                        PLEA AGREEMENT


         G.Zachary Terwilliger, United States Attorney for the Eastern District of Virginia;

  John F. Butler, Andrew C. Bosse, and Joseph E. DePadilla, Assistant United States Attorneys;

  the defendant, CHRISTOPHER ALLEN BARDALL;and the defendant's counsel have entered

  into an agreement pursuant to Rule 11 ofthe Federal Rules of Criminal Procedure. The terms of

  the agreement are as follows:

         1.      OfTense and Maximum Penalties

         The defendant agrees to plead guilty to Count One ofthe indictment charging the

  defendant with Conspiracy to Manufacture, Distribute, and Possess with Intent to Distribute

  more than 40 grams offentanyl, in violation of Title 21, United States Code, Sections 846,

  841(a)(1), and 841(b)(1)(B). The maximum penalties for Count One are a mandatory minimum

  term of imprisonment of5 years, a maximum term of40 years of imprisonment,a fine not to

  exceed $5,000,000, forfeiture of assets as outlined below, a special assessment of$100,and at

  least four years ofsupervised release. The defendant understands that the supervised release

  term is in addition to any prison term the defendant may receive, and that a violation of a term of

  supervised release could result in the defendant being returned to prison for the full term of

  supervised release.




                                                                                       ^t)
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 2 of 14 PageID# 105




         2.      Detention Pending Sentencing

         The defendant understands that this case is governed by 18 U.S.C. §§ 3143(a)(2) and

  3145(c). These provisions provide that a judicial officer shall order that a person who has been

  found guilty of an offense ofthis kind be detained unless there are statutory justifications why

  such person's detention would not be appropriate.

         3.      Factual Basis for the Plea


         The defendant will plead guilty because the defendant is in fact guilty ofthe charged

  offense. The defendant admits the facts set forth in the statement offacts filed with this plea

  agreement and agrees that those facts establish guilt ofthe offense charged beyond a reasonable

  doubt. The statement of facts, which is hereby incorporated into this plea agreement, constitutes

  a stipulation of facts for purposes of Section IBl.2(a)ofthe Sentencing Guidelines.

         4.      Assistance and Advice of Counsel

         The defendant is satisfied that the defendant's attorney has rendered effective assistance.

  The defendant understands that by entering into this agreement, defendant surrenders certain

  rights as provided in this agreement. The defendant understands that the rights ofcriminal

  defendants include the following:

                 a.     the right to plead not guilty and to persist in that plea;

                 b.     the right to a jury trial;

                 c.     the right to be represented by counsel -and if necessary have the court

                         appoint counsel -at trial and at every other stage ofthe proceedings; and

                 d.     the right at trial to confront and cross-examine adverse witnesses, to be

                         protected from compelled self-incrimination, to testify and present

                        evidence, and to compel the attendance of witnesses.




                                                                                               e
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 3 of 14 PageID# 106




         5.      Role ofthe Court and the Probation Officer

         The defendant understands that the Court has jurisdiction and authority to impose any

  sentence within the statutory maximum described above but that the Court will determine the

  defendant's actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands

  that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing

  range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant

  may have received from the defendant's counsel, the United States, or the Probation Office, is a

  prediction, not a promise, and is not binding on the United States, the Probation Office, or the

  Court. Additionally, pursuant to the Supreme Court's decision in United States v. Booker,543

  U.S. 220(2005),the Court, after considering the factors set forth in 18 U.S.C. § 3553(a), may

  impose a sentence above or below the advisory sentencing range, subject only to review by

  higher courts for reasonableness. The United States makes no promise or representation

  concerning what sentence the defendant will receive, and the defendant cannot withdraw a guilty

  plea based upon the actual sentence.

         6.      Waiver of Appeal,FOIA and Privacy Act Rights

         The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to

  appeal the sentence imposed. Nonetheless,the defendant knowingly waives the right to appeal

  the conviction and any sentence within the statutory maximum described above (or the manner in

  which that sentence was determined)on the grounds set forth in 18 U.S.C. § 3742 or on any

  ground whatsoever other than an ineffective assistance of counsel claim that is cognizable on

  direct appeal, in exchange for the concessions made by the United States in this plea agreement.

  This agreement does not affect the rights or obligations ofthe United States as set forth in 18

  U.S.C. § 3742(b). The defendant also hereby waives all rights, whether asserted directly or by a

  representative, to request or receive from any department or agency ofthe United States any
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 4 of 14 PageID# 107




  records pertaining to the investigation or prosecution of this case, including without limitation

  any records that may be sought under the Freedom ofInformation Act,5 U.S.C. § 552, or the

  Privacy Act,5 U.S.C. § 552a.

          7.     Special Assessment

         Before sentencing in this case, the defendant agrees to pay a mandatory special

  assessment of one hundred dollars ($100.00) per count ofconviction.

         The defendant understands and agrees that, pursuant to 18 U.S.C. § 3014, if the Court

  should find that the defendant is non-indigent, the Court shall assess a special assessment of

  $5,000 per count ofconviction on the defendant. However,the special assessment shall not be

  payable until the defendant has satisfied all outstanding court-ordered fines, orders of restitution,

  and any other obligation related to victim compensation arising from the criminal convictions on

  which the special assessment is based.

         8.      Payment of Monetary Penalties

         The defendant understands and agrees that, pursuant to 18 U.S.C. § 3613, whatever

  monetary penalties are imposed by the Court will be due immediately and subject to immediate

  enforcement by the United States as provided for in Section 3613. Furthermore, within 14 days

  ofa request, the defendant agrees to provide all ofthe defendant's financial information to the

  United States and the Probation Office and, if requested, to participate in a pre-sentencing

  debtor's examination and/or complete a financial statement under penalty of perjury. If the

  Court imposes a schedule of payments, the defendant understands that the schedule of payments

  is merely a minimum schedule of payments and not the only method, nor a limitation on the

  methods, available to the United States to enforce the Judgment. Until restitution is paid in full,

  the defendant will be referred to the Treasury Offset Program so that any federal payment or

  transfer of returned property to the defendant will be offset and applied to pay the defendant's
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 5 of 14 PageID# 108




  unpaid restitution. If the defendant is incarcerated, the defendant agrees to voluntarily

  participate in the Bureau ofPrisons' Inmate Financial Responsibility Program, regardless of

  whether the Court specifically directs participation or imposes a schedule of payments.

         9.      Restitution


         The defendant acknowledges that the offense to which he is pleading guilty may carry

  restitution for any losses as part ofthe sentence pursuant to 18 U.S.C. § 3663.

         10.     Immunity from Further Prosecution in this District

         The United States will not further criminally prosecute the defendant in the Eastern

  District of Virginia for the specific conduct described in the indictment or statement offacts,

  except that the United States may prosecute the defendant for any crime of violence or

  conspiracy to commit, or aiding and abetting, a crime of violence not charged in the indictment

  as an offense. In such a prosecution the United States may allege and prove conduct described in

  the indictment or statement of facts. "Crime of violence" has the meaning set forth in 18 U.S.C.

  §16.

         11.     Agreement Concerning Prior Felony Drug Conviction

         The United States agrees that it will not file an information with the Court, pursuant to 21

  U.S.C. § 851, stating the defendant's prior conviction for a felony drug offense.

         12.     Dismissal of Other Counts

         As a condition ofthe execution ofthis agreement and the Court's acceptance ofthe

  defendant's plea of guilty, the United States will move to dismiss the remaining counts ofthe

  indictment against this defendant.




                                                                                                        0
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 6 of 14 PageID# 109




         13.    Defendant's Cooperation

         The defendant agrees to cooperate fully and truthfully with the United States, and provide

  all information known to the defendant regarding any criminal activity as requested by the

  government. In that regard:

                a.      The defendant agrees to testify truthfully and completely at any grand

                        juries, trials or other proceedings.

                 b.     The defendant agrees to be reasonably available for debriefing and pre-

                        trial conferences as the United States may require.

                c.      The defendant agrees to provide all documents, records, writings, or

                        materials ofany kind in the defendant's possession or under the

                        defendant's care, custody, or control relating directly or indirectly to all

                        areas ofinquiry and investigation.

                 d.     The defendant agrees that, at the request ofthe United States, the

                        defendant will voluntarily submit to polygraph examinations, and that the

                        United States will choose the polygraph examiner and specify the

                        procedures for the examinations.

                 e.     The defendant agrees that the Statement of Facts is limited to information

                        to support the plea. The defendant will provide more detailed facts

                        relating to this case during ensuing debrielings.

                f.      The defendant is hereby on notice that the defendant may not violate any

                        federal, state, or local criminal law while cooperating with the

                        government, and that the government will, in its discretion, consider any

                        such violation in evaluating whether to file a motion for a downward

                        departure or reduction of sentence.                                            0?
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 7 of 14 PageID# 110




                 g.      Nothing in this agreement places any obligation on the government to seek

                         the defendant's cooperation or assistance.

         14.     Use ofInformation Provided by the Defendant Under This Agreement

         The United States will not use any truthful information provided pursuant to this

  agreement in any criminal prosecution against the defendant in the Eastern District of Virginia,

  except in any prosecution for a crime of violence or conspiracy to commit,or aiding and

  abetting, a crime of violence (as defined in 18 U.S.C. § 16). Pursuant to U.S.S.G. § IB 1.8, no

  truthful information that the defendant provides under this agreement will be used in determining

  the applicable guideline range,except as provided in Section IB 1.8(b). Nothing in this plea

  agreement, however, restricts the Court's or Probation Officer's access to information and

  records in the possession ofthe United States. Furthermore, nothing in this agreement prevents

  the govemment in any way from prosecuting the defendant should the defendant knowingly

  provide false, untruthful, or perjurious information or testimony, or from using information

  provided by the defendant in furtherance of any forfeiture action, whether criminal or civil,

  administrative orjudicial. The United States will bring this plea agreement and the full extent of

  the defendant's cooperation to the attention of other prosecuting offices if requested.

         15.     Defendant Must Provide Full, Complete and Truthful Cooperation

         This plea agreement is not conditioned upon charges being brought against any other

  individual. This plea agreement is not conditioned upon any outcome in any pending

  investigation. This plea agreement is not conditioned upon any result in any future prosecution

  which may occur because ofthe defendant's cooperation. This plea agreement is not

  conditioned upon any result in any future grand Jury presentation or trial involving charges

  resulting from this investigation. This plea agreement is conditioned upon the defendant

  providing full, complete and truthful cooperation.
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 8 of 14 PageID# 111




         16.     Motion for a Downward Departure

         The parties agree that the United States reserves the right to seek any departure from the

  applicable sentencing guidelines, pursuant to Section 5K1.1 ofthe Sentencing Guidelines and

  Policy Statements, or any reduction of sentence pursuant to Rule 35(b) ofthe Federal Rules of

  Criminal Procedure, if, in its sole discretion, the United States determines that such a departure

  or reduction of sentence is appropriate. In addition, the defendant understands that the Court—

  not the United States—^will decide what, if any, reduction in sentence is appropriate.

         17.     Forfeiture Agreement

         The defendant understands that the forfeiture of assets is part ofthe sentence that must be

  imposed in this case. The defendant agrees to forfeit all interests in any drug related asset that

  the defendant owns or over which the defendant exercises control, directly or indirectly, as well

  as any property that is traceable to, derived from,fungible with, or a substitute for property that

  constitutes the proceeds of his offense or facilitating property for his offense. The defendant

  further agrees to forfeit any interest in any firearm used in or involved in the offense. The

  defendant understands that if proceeds ofthe offenses are not available to the United States to be

  forfeited, the Court must enter a forfeiture money judgment in the amount ofthe proceeds.

   United States v. Blackman,746 F.3d 137(4th Cir. 2014). Defendant acknowledges that as a

  result of defendant's acts or omissions, the actual proceeds the defendant obtained as a result of

  the offense are not available and that the government could prove that one or more ofthe factors

  listed at 21 U.S.C. § 853(p)(l)are present in this case.

         The defendant further agrees to waive all interest in the assets in any administrative or

  Judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to

  consent to the entry of orders offorfeiture for such property and waives the requirements of

  Federal Rules of Criminal Procedure 32.2 and 43(a)regarding notice ofthe forfeiture in the




                                                                                            CJ?>
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 9 of 14 PageID# 112




  charging instrument, announcement ofthe forfeiture at sentencing, and incorporation ofthe

  forfeiture in the judgment. Defendant admits and agrees that the conduct described in the

  charging instrument and Statement of Facts provides a sufficient factual and statutory basis for

  the forfeiture ofthe property sought by the government.

          18.     Waiver of Further Review of Forfeiture

          The defendant further agrees to waive ail constitutional and statutory challenges to

  forfeiture in any manner (including direct appeal, habeas corpus, or any other means)to any

  forfeiture carried out in accordance with this Flea Agreement on any grounds, including that the

  forfeiture constitutes an excessive fine or punishment. The defendant also waives any failure by

  the Court to advise the defendant of any applicable forfeiture at the time the guilty plea is

  accepted as required by Rule 1 l(b)(l)(J). The defendant agrees to take all steps as requested by

  the United States to pass clear title to forfeitable assets to the United States, and to testify

  truthfully in any judicial forfeiture proceeding. The defendant understands and agrees that all

  property covered by this agreement is subject to forfeiture as proceeds of illegal conduct,

  property facilitating illegal conduct, and property involved in illegal conduct.

          19.     The Defendant's Obligations Regarding Assets Subject to Forfeiture

          Upon request by the government,the defendant agrees to identify all assets in which the

  defendant had any interest or over which the defendant exercises or exercised control, directly or

  indirectly, within the past five years. The defendant agrees to take all steps as requested by the

  United States to obtain from any other parties by any lawful means any records of assets owned

  at any time by the defendant. The defendant agrees to undergo any polygraph examination the

  United States may choose to administer concerning such assets and to provide and/or consent to

  the release ofthe defendant's tax returns for the previous five years.
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 10 of 14 PageID# 113




          20.     Breach ofthe Plea Agreement and Remedies

          This agreement is effective when signed by the defendant,the defendant's attorney, and

   an attorney for the United States. The defendant agrees to entry of this plea agreement at the

   date and time scheduled with the Court by the United States(in consultation with the defendant's

   attorney). If the defendant withdraws from this agreement,or commits or attempts to commit

   any additional federal, state or local crimes, or intentionally gives materially false, incomplete, or

   misleading testimony or information, or otherwise violates any provision ofthis agreement,then:

                  a.      The United States will be released from its obligations under this

                          agreement, including any obligation to seek a downward departure or a

                          reduction in sentence. The defendant, however, may not withdraw the

                          guilty plea entered pursuant to this agreement;

                  b.      The defendant will be subject to prosecution for any federal criminal

                          violation, including, but not limited to, perjury and obstruction ofjustice,

                          that is not time-barred by the applicable statute of limitations on the date

                          this agreement is signed. Notwithstanding the subsequent expiration of

                          the statute of limitations, in any such prosecution, the defendant agrees to

                          waive any statute-of-limitations defense; and

                  c.      Any prosecution, including the prosecution that is the subject ofthis

                          agreement, may be premised upon any information provided, or

                          statements made, by the defendant, and all such information, statements,

                          and leads derived therefrom may be used against the defendant. The

                          defendant waives any right to claim that statements made before or after

                          the date ofthis agreement, including the statement offacts accompanying

                          this agreement or adopted by the defendant and any other statements made


                                                    10
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 11 of 14 PageID# 114




                          pursuant to this or any other agreement with the United States, should be

                          excluded or suppressed under Fed. R. Evid. 410, Fed. R. Crim. P. 11(f),

                          the Sentencing Guidelines or any other provision ofthe Constitution or

                          federal law.


          Any alleged breach ofthis agreement by either party shall be determined by the Court in

   an appropriate proceeding at which the defendant's disclosures and documentary evidence shall

   be admissible and at which the moving party shall be required to establish a breach ofthe plea

   agreement by a preponderance ofthe evidence. The proceeding established by this paragraph

   does not apply, however, to the decision ofthe United States whether to file a motion based on

   "substantial assistance" as that phrase is used in Rule 35(b) ofthe Federal Rules of Criminal

   Procedure and Section 5K1.1 ofthe Sentencing Guidelines and Policy Statements. The

   defendant agrees that the decision whether to file such a motion rests in the sole discretion ofthe

   United States.


          21.       Nature of the Agreement and Modifications

          This written agreement constitutes the complete plea agreement between the United

   States, the defendant, and the defendant's counsel. The defendant and the defendant's attorney

   acknowledge that no threats, promises, or representations have been made, nor agreements

   reached, other than those set forth in writing in this plea agreement,to cause the defendant to

   plead guilty. Any modification ofthis plea agreement shall be valid only as set forth in writing

   in a supplemental or revised plea agreement signed by all parties.




                                                   11


                                                                                         C?)
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 12 of 14 PageID# 115




                                    G.Zachary Terwilliger
                                    United States Attorney




                                      ohn F. Butlcp
                                     Andrew C. Bosse
                                    Joseph E. DePadilla
                                     Assistant United States Attorneys




                                       12


                                                                         Ct)
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 13 of 14 PageID# 116




          Defendant's Signature: I hereby agree that I have consulted with my attorney and fully
   understand all rights with respect to the criminal indictment. Further, I fully understand all rights
   with respect to Title 18, United States Code, Section 3553 and the provisions ofthe Sentencing
   Guidelines Manual that may apply in my case. I have read this plea agreement and carefully
   reviewed every part of it with my attorney. I understand this agreement and voluntarily agree to
   It.




   Date:
                          CHRISTOPmR ALLEN BARDALL,De
                                                   Defendant

           Defense Counsel Signature: I am counsel for the defendant in this case. I have fully
   explained to the defendant the defendant's rights with respect to the criminal indictment.
   Further, I have reviewed Title 18, United States Code, Section 3553 and the Sentencing
   Guidelines Manual,and I have fully explained to the defendant the provisions that may apply in
   this case. I have carefully reviewed every part of this plea agreement with the defendant. To my
   knowledge,the defendant's decision to enter into this agreement is an informed and voluntary
   one.




   Date:
                          Elizabeth M. Wood,Esq.
                          Counsel for the Defendant




                                                    13
Case 2:18-cr-00147-MSD-LRL Document 43 Filed 11/14/18 Page 14 of 14 PageID# 117




                                          U. S. DEPARTMENT OF JUSTICE
                                       Statement of Special Assessment Account

   This statement reflects your special assessment only. There may be other penalties imposed at sentencing.


                                             ACCOUNT INFORMATION

CRIM. ACTION NO.:                         2:18-cr-147

DEFENDANT'S NAME:                         CHRISTOPHER ALLEN BARDALL

PAY THIS AMOUNT:                          $100


   INSTRUCTIONS:


            1.       M AKE CHECK OR MONEY ORDER PAYABLE TO:
                      CLERK, U.S. DISTRICT COURT

                    PAYMENT MUST REACH THE CLERK'S OFFICE BEFORE YOUR SENTENCING
                    DATE


           3.       PAYMENT SHOULD BE SENT TO:


                                            In person(9 AM to 4 PM)               By mail:

     Alexandria cases:                                             Clerk, U.S. District Court
                                                                    401 Courthouse Square
                                                                     Alexandria, VA 22314

     Richmond cases:                                               Clerk, U.S. District Court
                                                                701 East Broad Street, Suite 3000
                                                                      Richmond, VA 23219

     Newport News cases:                                           Clerk, U.S. District Court
                                                                     2400 West Ave,Ste 100
                                                                    Newport News, VA 23607

     Norfolk cases:                                                Clerk, U.S. District Court
                                                                      600 Granby Street
                                                                      Norfolk,VA 23510

           4.       INCLUDE DEFENDANT'S NAME ON CHECK OR MONEY ORDER

            5.      ENCLOSE THIS COUPON TO ENSURE PROPER and PROMPT APPLICATION OF
                    PAYMENT




                                                           14
